     Case 2:15-cv-00531-RFB-EJY Document 378 Filed 06/01/20 Page 1 of 4



 1   Robert S. Larsen, Esq. (NV Bar No. 7785)
     Wing Yan Wong, Esq. (NV Bar No. 13622)
 2   GORDON REES SCULLY MANSUKHANI, LLP
     300 South Fourth Street, Suite 1550
 3   Las Vegas, Nevada 89104
     Telephone: (702) 577-9301
 4   Facsimile: (702) 255-2858
     rlarsen@grsm.com
 5   wwong@grsm.com
 6   Nathaniel Kritzer, Esq. (Admitted Pro Hac Vice)
     STEPTOE & JOHNSON LLP
 7
     1114 Avenue of the Americas
 8   New York, NY 10036
     Tel. (212) 378-7535
 9   Fax. (212) 506-3950
     nkritzer@Steptoe.com
10
     Attorneys for Defendants
11
     Avison Young (Canada) Inc.; Avison Young
12   (USA) Inc.; Avison Young-Nevada, LLC;
     Mark Rose, Joseph Kupiec, John Pinjuv and
13   The Nevada Commercial Group, LLC
14                             UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEVADA
15

16   NEWMARK GROUP INC., G&E                  )
     ACQUISITION COMPANY LLC, and BGC         )        CASE NO.: 2:15–cv–00531–RFB–EJY
17   REAL ESTATE OF NEVADA LLC,               )
                                              )
18                           Plaintiffs,
                                              )        STIPULATION TO EXTEND
     v.
19                                            )        DEADLINES IN APRIL 24, 2020,
     AVISON YOUNG (CANADA) INC., AVISON )              ORDER (ECF NO. 339)
20   YOUNG (USA) INC., AVISON YOUNG–          )
     NEVADA LLC, MARK ROSE, THE NEVADA )
21
     COMMERCIAL GROUP, JOHN PINJUV,           )
22   JOSEPH KUPIEC, DOES 1 through 5, and ROE )
     BUSINESS ENTITIES 6 through 10.          )
23                                            )
                             Defendants.
24                                            )

25

26          Plaintiffs Newmark Group Inc., G&E Acquisition Company LLC, and BGC Real Estate of
27   Nevada, through their counsel, and Defendants Avison Young (Canada) Inc., Avison Young (USA)
28   Inc., Avison Young–Nevada LLC, Mark Rose, Joseph Kupiec, John Pinjuv, and The Nevada
     Case 2:15-cv-00531-RFB-EJY Document 378 Filed 06/01/20 Page 2 of 4



 1   Commercial Group, through their counsel (together, the “Parties”), jointly submit the following
 2   stipulation to extend the deadlines in the scheduling order entered on April 24, 2020 (the
 3   “Scheduling Order”) (ECF No. 339):
 4          1.      On April 24, 2020, the Court entered an order granting Plaintiffs’ Motion for Leave

 5   to Amend the Discovery Plan and Scheduling Order. (ECF No. 339.)

 6          2.      At telephonic hearings on April 6 and April 20, 2020, the Court entered rulings on

 7   Plaintiffs’ Motion to Compel Directed to the AY Defendants and Plaintiffs’ Motion to Compel

 8   Directed to the NCG Defendants. (ECF Nos. 334 & 338.)

 9          3.      At a telephonic hearing on May 13, 2020, the Court entered rulings on Plaintiffs’

10   Motion to Compel Directed to Third-Party Subpoena Recipients, Plaintiffs’ Motion for Protective

11   Order Regarding Defendants’ Rule 30(b)(6) Notice of Deposition, and Plaintiffs’ Motion for

12   Protective Order. (ECF No. 369.) Plaintiffs’ Motion for Protective Order is subject to further

13   briefing and is scheduled for oral argument on June 10, 2020. (ECF Nos. 369 & 370.)

14          4.      On May 21, 2020, Plaintiffs filed their Motion to Compel Directed to the AY

15   Defendants, the NCG Defendants, and the Third-Party Subpoena Recipients, which is currently

16   being briefed. (ECF No. 374.)

17          5.      On May 28, 2020, the Parties met and conferred on a series of discovery issues and

18   anticipate the potential need to seek Court intervention to assist with the resolution of discovery

19   matters for which the Parties are at an impasse.

20          6.      The Parties have expressed a preference for in-person depositions (where and when

21   it is safe to do so), and ongoing conditions in light of the COVID-19 pandemic currently do not

22   allow for safely conducting in-person depositions.

23          7.      Given that extensive additional discovery has been ordered to be searched in

24   conjunction with Plaintiffs’ first three Motions to Compel (including tens of thousands of

25   documents), and additional motions are pending before the Court and/or otherwise anticipated, the

26   Parties have agreed to the following extensions of the deadlines set forth in the Scheduling Order:

27                  a.     All document productions are to be completed by July 13, 2020.

28

                                                    -2-
     Case 2:15-cv-00531-RFB-EJY Document 378 Filed 06/01/20 Page 3 of 4



 1                  b.       The period for fact depositions will run from August 24, 2020

 2          through November 25, 2020.

 3                  c.       Initial expert disclosures shall be made in accordance with Fed. R.

 4          Civ. Pro. 26 on or before January 15, 2021, with rebuttal expert disclosures due on

 5          or before February 15, 2021.

 6                  d.       Expert depositions are to be completed by March 15, 2020.

 7                  e.       The dispositive motion deadline is April 15, 2021.

 8                  f.       The joint pretrial report shall be filed within 60 days of decisions on

 9          dispositive motions.

10          8.      This stipulated extension is requested in good faith and made with good cause. The

11   ongoing COVID-19 pandemic has continued to impose significant disruptions to ordinary business

12   activities of all parties and counsel. Further, under the Court’s orders to date, Defendants are

13   diligently reviewing more than 100,000 pages of documents and producing responsive non-

14   privileged documents to Plaintiffs on a rolling basis to expedite the production timeline as much as

15   possible. The Parties are in the process of briefing Plaintiffs’ fourth Motion to Compel and the

16   Parties respectively anticipate filing additional Motions to Compel in the near future based on their

17   inability to reach a compromise on certain topics discussed on their May 28, 2020 meet and confer

18   telephone conference.

19          9.      The Parties have further agreed that in order to permit the completion of all

20   document productions and to allow the Parties adequate time to review the voluminous productions

21   in advance of further fact depositions, that additional time is required across the entirety of the case

22   schedule.

23          10.     The Parties’ stipulated request is made in good faith and is the product of a

24   collaborative and cooperative effort by the Parties to identify a reasonable time frame to complete

25   their respective discovery endeavors. This stipulated extension is not intended to delay or

26   inconvenience the Court but, rather, seeks to preserve judicial economy and minimize the need for

27   unnecessary Court intervention.

28

                                                      -3-
     Case 2:15-cv-00531-RFB-EJY Document 378 Filed 06/01/20 Page 4 of 4



 1          11.      The Parties reserve their rights to request an additional extension of the deadlines

 2   set forth above upon a showing of good cause to the Court.

 3

 4   IT IS SO ORDERED

 5
     UNITED MAGISTRATE JUDGE
 6
                 June 1, 2020
     DATED:
 7

 8
     Submitted: May 29, 2020
 9
     Agreed to by:
10
      By:    /s/ Tina B. Solis                          By:     /s/ Nathaniel J. Kritzer
11
      Todd L. Bice, Esq., Bar No. 4534                  Nathaniel J. Kritzer (pro hac vice)
12    Pisanelli Bice PLLC                               Steptoe & Johnson LLP
                                                        Firm ID No. 43315
13    400 South 7th Street, Suite 300                   1114 6th Avenue
      Las Vegas, Nevada 89101                           New York, NY 10036
14    Telephone: (702) 214-2100                         nkritzer@steptoe.com
      Facsimile: (702) 214-2101
15    tlb@pisanellibice.com                             Attorneys for Defendants Avison
                                                        Young (Canada) Inc., Avison Young (USA)
16    F. Thomas Hecht (pro hac vice)                    Inc., Avison Young–Nevada LLC, Mark Rose,
      Tina B. Solis (pro hac vice)                      Joseph Kupiec, The Nevada Commercial
17    Seth A. Horvath (pro hac vice)                    Group LLC, and John Pinjuv
      Nixon Peabody LLP
18    70 West Madison Street, Suite 3500                By:     /s/ Robert S. Larsen
      Chicago, Illinois 60602
19    fthecht@nixonpeabody.com                          Robert S. Larsen
      tbsolis@nixonpeabody.com                          Wing Y. Wong
20    sahorvath@nixonpeabody.com                        Gordon & Rees Scully Mansukhani LLP
                                                        300 S. 4th St., Suite 1550
21    Attorneys for Plaintiffs Newmark Group Inc.,      Las Vegas, Nevada 89101
      G&E Acquisition Company LLC, and BGC              Tel. (702) 577-9301
22                                                      Fax. (702) 255-2858
      Real Estate of Nevada LLC
                                                        rlarsen@grsm.com
23                                                      wwong@grsm.com
24                                                      Attorneys for Defendants Avison
                                                        Young (Canada) Inc., Avison Young (USA)
25                                                      Inc., Avison Young–Nevada LLC, Mark Rose,
                                                        Joseph Kupiec, The Nevada Commercial
26                                                      Group LLC, and John Pinjuv
27

28

                                                     -4-
